Per Curiam.
Upon consideration of Appellee's Motion to Dismiss and Appellants' Response, the Court has determined that the appeal must be dismissed because the orders on appeal do not constitute an end to a separate and distinct cause of action so as to be appealable as a partial final judgment. See Jensen v. Whetstine , 985 So.2d 1218, 1220 (Fla. 1st DCA 2008). Cf. Fla. R. App. P. 9.110(k). The Motion to Dismiss is granted. The appeal is hereby DISMISSED .
Rowe, Kelsey, and M.K. Thomas, JJ., concur.